




Exhibit 10.2




AMERICAN APPAREL, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
2011 OMNIBUS STOCK INCENTIVE PLAN
American Apparel, Inc. (the “Company”) hereby awards to Participant the number
of restricted stock units (“RSUs”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth in this Restricted Stock
Unit Grant Notice (the “Notice”), the 2011 Omnibus Stock Incentive Plan (the
“Plan”) and the Restricted Stock Unit Agreement (the “Award Agreement”), both of
which are attached hereto and incorporated in their entirety. Capitalized terms
not explicitly defined in this Notice but defined in the Plan or the Award
Agreement will have the same definitions as in the Plan or the Award Agreement.
In the event of any conflict between the terms of the Award and the Plan, the
terms of the Plan will control.
Participant:    
Date of Grant:    
Vesting Commencement Date:    
Number of RSUs:    


Vesting Schedule:
The Award vests as to ____ of the RSUs (rounded down to the nearest whole RSU)
___ months after the Vesting Commencement Date, with the balance vesting as to
1/___ of the total number of RSUs (rounded down to the nearest whole RSU) every
___ months thereafter, so that the Award is fully vested only after ____ years,
subject to Participant’s Continuous Service with the Company through each such
vesting date.



Each installment of RSUs that vests hereunder is a “separate payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2).


Issuance Schedule:
Subject to any change on a Change in Capitalization, one share of Common Stock
will be issued for each RSU that vests at the time set forth in the Award
Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Notice, the Award Agreement, the Plan and the
prospectus for the Plan. As of the Date of Grant, this Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on the terms of the Award, with the exception, if applicable, of (i)
the written employment agreement or offer letter agreement entered into between
the Company and Participant specifying the terms that should govern this
specific Award, or, if applicable instead, the severance benefit plan then in
effect and applicable to Participant and (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law. By
accepting this Award, Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. This Award will automatically immediately
expire if you have not accepted and agreed to the Notice, this Award Agreement
and the terms of the Plan on or before the date that is three (3) months after
the Date of Grant, and you will have no further rights, title or interests in or
to the Award or the shares underlying the Award.
AMERICAN APPAREL, INC.                        PARTICIPANT:
By: _____________________                        _______________________
        
Signature                                Signature
Title: ____________________                        Date: ___________________
Date:____________________
Also Provided:
Award Agreement, 2011 Omnibus Stock Incentive Plan, Prospectus







--------------------------------------------------------------------------------






    
American Apparel, Inc.
2011 Omnibus Stock Incentive Plan
Restricted Stock Unit Agreement
American Apparel, Inc. (the “Company”) has awarded you a Restricted Stock Unit
Award (the “Award”) that is subject to its 2011 Omnibus Stock Incentive Plan
(the “Plan”), the Restricted Stock Unit Grant Notice (the “Grant Notice”) and
this Restricted Stock Unit Agreement (the “Agreement”), for the number of
Restricted Stock Units indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Agreement or in the Grant Notice but defined in the
Plan will have the same definitions as in the Plan. In the event of any conflict
between the terms in this Agreement and the Plan, the terms of the Plan will
control.
1.    Grant of the Award. The Award represents your right to be issued on a
future date one share of Common Stock for each Restricted Stock Unit that vests.
However, this Award will automatically immediately expire if you have not
accepted and agreed to the Grant Notice, this Agreement and the terms of the
Plan on or before the date that is three (3) months after the Date of Grant, and
you will have no further rights, title or interests in or to the Award or the
shares underlying the Award.


2.    Vesting. Your Restricted Stock Units will vest as provided in the Grant
Notice. Vesting will cease on the termination of your Continuous Service. Any
Restricted Stock Units that have not yet vested will be forfeited on the
termination of your Continuous Service.


3.    Adjustments to Number of RSUs & Shares of Common Stock.


(a)    The Restricted Stock Units subject to your Award will be adjusted for a
Change in Capitalization, as provided in the Plan.


(b)    Any additional Restricted Stock Units and any shares, cash or other
property that become subject to the Award will be subject, in a manner
determined by the Board, to the terms of the Award, including the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award.


(c)    You have no rights to be issued any fractional share of Common Stock or
cash in lieu of such fractional share under this Award. Any fraction of a share
will be rounded down to the nearest whole share.


4.    Securities Law Compliance. You will not be issued any Common Stock
underlying the Restricted Stock Units or other shares with respect to your
Restricted Stock Units unless either (i) the shares are registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive shares underlying your Restricted Stock Units if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.


    5.    Transferability. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of any portion of the Restricted Stock Units or the




--------------------------------------------------------------------------------




shares in respect of your Restricted Stock Units. For example, you may not use
shares that may be issued in respect of your Restricted Stock Units as security
for a loan, nor may you transfer, pledge, sell or otherwise dispose of such
shares. This restriction on transfer will lapse on delivery to you of shares in
respect of your vested Restricted Stock Units.


(a)    Death. Your Restricted Stock Units are not transferable other than by
will and by the laws of descent and distribution. At your death, your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, Common Stock or other consideration under this Award.


(b)    Domestic Relations Orders. If you receive written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Restricted Stock Units, in accordance with a domestic
relations order or official marital settlement agreement that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company’s General Counsel the proposed terms of
any such transfer prior to finalizing the domestic relations order or marital
settlement agreement to verify that you may make such transfer, and if so, to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. The Company is not obligated to allow you
to transfer your Award in connection with your domestic relations order or
marital settlement agreement.


6.    Date of Issuance.


(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. As a result, the shares will be
issued no later than the date that is the 15th day of the third calendar month
of the applicable year following the year in which the shares of Common Stock
under this Award are no longer subject to a “substantial risk of forfeiture”
within the meaning of Treasury Regulations Section 1.409A-1(d).


(b)    If the Company determines that it is necessary to comply with applicable
tax laws, the shares will be issued no later than December 31 of the calendar
year in which the shares are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulations Section 1.409A-1(d).


7.    Dividends. You will receive no benefit or adjustment to your Restricted
Stock Units with respect to any cash dividend, stock dividend or other
distribution except as provided in the Plan with respect to a Change in
Capitalization.


8.    Restrictive Legends. The Common Stock issued with respect to your
Restricted Stock Units will be endorsed with appropriate legends determined by
the Company.


9.    Award not a Service Contract. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of your
Restricted Stock Units or the issuance of the shares subject to your Restricted
Stock Units), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan shall: (i) confer on you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of




--------------------------------------------------------------------------------




employment or affiliation; (iii) confer any right or benefit under this
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.


10.    Withholding Obligations.


(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Taxes”). Specifically, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment (which may be in the form of a check,
electronic wire transfer or other method permitted by the Company); (iii)
permitting or requiring you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Restricted Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) subject to the approval of the independent
members of the Board, withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with your
Restricted Stock Units with a fair market value (measured as of the date shares
of Common Stock are issued to you) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.


(b)    Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.


(c)    If the Company’s obligation to withhold arises prior to the delivery to
you of Common Stock or it is determined after the delivery of Common Stock to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.


11.    Unsecured Obligation. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you. On such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.


12.    Release of Claims. You acknowledge that this Award is being granted in
consideration for your release of claims as set forth in this Section 12.






--------------------------------------------------------------------------------




(a)    You, on behalf of each of your executors, administrators, trusts, heirs,
assigns, agents and representatives (collectively, with me, the “Releasors”),
hereby irrevocably release and forever discharge the Company and each of its
subsidiaries and affiliates, and their respective predecessors, successors,
heirs, assigns, employees, shareholders, officers and directors (collectively,
the “Released Parties”) from any past, present and future claim, demand, right,
obligation, cause of action, judgment and liability of any kind, at law or in
equity, whether or not now known, that the Releasors have or may have in the
future against the Released Parties relating to your employment with the
Released Parties and/or your rights to receive compensation from the Released
Parties (including but not limited to any rights, interests or entitlements to
any shares of common stock or other equity interest in, or the grant of any
equity-based or similar award or incentive with respect to, the Released
Parties), based on acts, events or omissions that occurred prior to the date you
are signing this Release by accepting this Agreement (each such claim, an
“Employment Claim”). The Employment Claims include, without limitation, claims
for breach of contract, claims for breach of the implied covenant of good faith
and fair dealing, tort claims (including but not limited to fraud,
misrepresentation, and emotional distress), and claims under foreign, United
States, or local (state, provincial, city) laws (including discrimination,
harassment, retaliation, misclassification, unfair business practices,
attorneys’ fees, any and all claims for wages, back wages, salary, overtime pay,
accrued but unused vacation pay, pension allocations, commissions, incentives,
stock or stock options, bonus pay, severance pay, notice period and notice
period substitution, deferred compensation payments, expenses, compensatory
damages, exemplary damages, contractual obligations and all other payments,
compensation, benefits, reimbursement of any kind, the U.S. Civil Rights Act of
1964 (as amended), the U.S. Civil Rights Act of 1991, the U.S. Rehabilitation
Act of 1973, the U.S. Equal Pay Act, the U.S. Fair Labor Standards Act, the U.S.
Fair Credit Reporting Act, the U.S. Family and Medical Leave Act, the U.S.
Immigration Control and Reform Act, the U.S. Americans with Disabilities Act of
1990 (as amended), the U.S. Employee Retirement Income Security Act of 1974 (as
amended), the California Family Rights Act, the California Labor Code, the
California Workers’ Compensation Act, and the California Fair Employment and
Housing Act).


(b)    However, the following rights or claims are not included in the Released
Claims: (a) any claims for which a notice and revocation period is required
(such as the U.S. Older Workers Benefit Protection Act and the U.S. Age
Discrimination in Employment Act); (b) any claims for indemnification you may
have under a written indemnification agreement with the Released Parties, or
under the charter, bylaws or operating agreements of the Released Parties, or
under applicable law; (c) any rights which cannot be waived as a matter of law;
or (d) any obligations incurred under this Agreement.


(c)     You understand that nothing in this Agreement prevents you from filing,
cooperating with or participating in any proceeding before the U.S. Equal
Employment Opportunity Commission, the U.S. Department of Labor, or any other
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company. However, you understand that any such filing or participation does not
give you the right to recover any monetary damages against the Released Parties,
because your release of claims under this Agreement bars you from recovering
such monetary relief from the Released Parties.


(d)    You represent and warrant that, other than the Employment Claims, you are
not aware of any claims you have or might have that are not included in this
Section 12. You acknowledge that you have been advised to consult with legal
counsel about this Agreement and are familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows: a general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor. You are aware of this
code section, and so you




--------------------------------------------------------------------------------




expressly waive any rights you may have thereunder, as well as under any other
statute or common law principles of similar effect.


(e)    You represent that the Released Parties have paid and/or provided all
accrued, unpaid salary, wages, bonuses, commissions, vacation, paid time off,
reimbursable expenses, incentives and other accrued, unpaid benefits and
compensation due to you through the date of this Agreement. You also represent
that neither you, nor any of the Releasors, have any lawsuits, claims, or
actions pending in your name, or on behalf of any other person or entity,
against the Released Parties. You represent that you do not intend to bring any
claims on your own behalf or on behalf of any other person or entity against the
Released Parties.
 
13.    Notices. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
on receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the U.S. mail, postage prepaid, addressed to you at the
last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


14.    Miscellaneous.


(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.


(b)    You agree on request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.


(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.


15.    Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment on a
Resignation for Good Reason, or for a “constructive termination” or any similar
term under any plan of or agreement with the Company. You




--------------------------------------------------------------------------------




hereby acknowledge receipt or the right to receive a document providing the
information required by Rule 428(b)(1) promulgated under the Securities Act,
which includes the Plan prospectus. In addition, you acknowledge receipt of the
Company’s policy permitting officers and directors to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.


16.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.


17.    Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.


18.    Amendment. Any amendment to this Agreement must be in writing, signed by
a duly authorized representative of the Company. The Board reserves the right to
amend this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, interpretation, ruling, or judicial
decision.


19.    Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if this Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, and if
you are a “Specified Employee” (within the meaning set forth Section
409A(a)(2)(B)(i) of the Code) as of the date of your separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares that would otherwise be made on the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled dates and will instead be issued in a lump sum
on the date that is six months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).


20.    No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.


* * *
This Agreement, together with any appendix attached hereto that addresses local
or foreign legal requirements, will be deemed to be signed by you on the signing
(or electronic acceptance) by you of the Grant Notice to which it is attached.




